      Case 2:18-cv-07930-MVL-JCW Document 13 Filed 10/03/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA
BETTY J. JOHNSON,                               CIVIL ACTION
            Plaintiff
                                                       NO. 2:18-cv-07930
v.
                                                       SECTION “S”, MAG. 2
INVESTOR EQUITIES, L.L.C.,
GRAYSTAR MORTGAGE, L.L.C., AND                         JUDGE MARY ANN VIAL LEMMON
MICHAEL BROWN,
          Defendants.                                  MAGISTRATE JOSEPH C.
                                                       WILKINSON, JR.



                                           ORDER

       Considering the foregoing Ex Parte Motion for Extension of Time filed by Graystar

Mortgage, L.L.C.,

       IT IS HEREBY ORDERED that Graystar Mortgage, L.L.C.’s Motion for Extension of

Time is GRANTED.

       IT IS FURTHER ORDERED that Graystar Mortgage, L.L.C. is granted through and

including October 24, 2018 within which to file responsive pleadings in response to the

Complaint for Rescission, Damages, and Declaratory Relief filed by Plaintiff, Betty Johnson.
                                          2nd day of October, 2018.
       New Orleans, Louisiana, this ___________



                                      _________________________________
                                         UNITED STATES DISTRICT JUDGE
